Gary, J. This was an action by the appellant against the appellee for negligence. The case that he presented was that the appellee would not stop its cars to take passengers; that he ran after one and attempted to get upon the front platform; that the gate was there which prevented him from getting a firm hold, and he fell; and that there being no fender about the wheels to push him away, the wheels ran over him. The court directed the jury to find for the defendant, and the plaintiff appealed. The only question is whether that direction was right. It is not questioned that if no case was made upon which a verdict for the appellant could be sustained, the direction was right. The failure or refusal to stop cars for passengers might entitle a person aggrieved to an action, but cuts no figure in this case; that the appellee is the carrier of passengers may be laid out of view. He had not become a passenger; no relations had been established between the parties; the appellant had rushed into danger, and the appellee could only be made liable, not for simple negligence, but for such gross negligence as implied a wilful or wanton injury. Nothing of that kind appears. It is charged that the car was not stopped as soon as it might have been, but whether that be true or not, there is no testimony that the driver knew the appellant had fallen. The judgment must be affirmed. Judgment affirmed.